Exhibit RELEASE:IMMEDIATE GETTY REALTY CORP. ANNOUNCES PRELIMINARY FINANCIAL RESULTS FOR THE QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2009 JERICHO, NY, November 3, 2009 Getty Realty Corp. (NYSE-GTY) (“Getty” or the “Company”) today reported its preliminary financial results for the quarter and nine months ended September 30, 2009. Net earnings increased by $1.7 million to $12.2 million for the quarter ended September 30, 2009, as compared to $10.5 million for the quarter ended September 30, 2008. Net earnings increased by $3.2 million to $35.7 million for the nine months ended September 30, 2009, as compared to $32.5 million for the same prior year period. Earnings from continuing operations increased by $0.8 million to $10.7 million for the quarter ended September 30, 2009, as compared to $9.9 million for the quarter ended September 30, 2008. Earnings from continuing operations increased by $0.8 million to $30.8 million for the nine months ended September 30, 2009 as compared to $30.0 million for the nine months ended September 30, 2008. Earnings from discontinued operations, primarily comprised of gains on dispositions of real estate, were $1.5 million and $5.0 million for the quarter and nine months ended September 30, 2009, respectively, as compared to $0.6 million and $2.5 million for the respective prior year periods. The $1.7 million and $3.2 million increase in net earnings for the quarter and the nine months ended September 30, 2009, respectively, were principally due to increased gains on dispositions of real estate, lower interest expense and reductions in various operating expenses as compared to the respective prior year periods, partially offset by $1.1 million of impairment charges included in the nine months ended September 30, 2009. The changes in the components of net earnings are discussed further below. The results for the quarter ended September 30, 2009, were minimally impacted by the acquisition on September 25, 2009 of thirty-six Exxon branded gasoline station and convenience store properties located primarily in Prince George’s County,
